DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                          
This office action is in response to the communication filed on 2/16/2022.  Claims 1-17 remain pending.                                                        

Allowable Subject Matter
Claims 1-10 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests the limitations of these, wherein each of the plurality of lamp fixing portions extends as a strip along a Y axis, the plurality of lamp fixing portions are spaced apart from each other and arranged in a column along an X axis that is perpendicular to the Y axis, each of the plurality of lamp fixing portions comprises and end edge along the X axis and a side edge along the Y axis, in the environment of claim 1.  The closest of prior art of record is Schaffarz et al (USPN 10,880,996).  Schaffarz et al disclose that a flexible printed circuit strip to whose upper face and/or lower face electronic components can be or are mounted, wherein its subdivided in the direction of its longitudinal extension into first and second surface zones and it is subdivided perpendicular to the longitudinal direction into a first edge region and a second edge region.                               
Claims 11-17 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests the limitations of these, wherein each of the plurality of lamp fixing portions extends along a Y axis to be a strip, the plurality of lamp fixing portions are spaced apart from each other and arranged in a column along an X axis that is perpendicular to the Y axis, and wherein both the first bending portion and each of the plurality of second bending portions extend from the plurality of 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                      
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 

						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
February 26, 2022